Title: To James Madison from Henry Lee, 8 March 1789
From: Lee, Henry
To: Madison, James


My dear sir
Alexa. March 8h. 89
The papers necessary to our European project are enclosed herewith—viz my power of attorney, your remarks which are so full that I can add nothing, the old plot of the canal which must be kept by you, and a copy sent, it being not fit—& my letr. to Mr. Jefferson. The last explains fully the manner which appeared to be best for us to embrace, but should any thing be improper, you can pass it away in your letr & can add such other matters as may occur to you.
I receveid [sic] Mr Carrols reply the day after you left me. Negative—willing to lend but unable to collect.
If a copy of the plot of the canal at the great falls accompanyed with proper remarks was inserted in the Museum it would be gratifying to the editors, entertaining to the public & useful to the potomac. Always yours
H. Lee
The monocacy is navigable & brings into potomac the produce of the rich county about Fredr. town &c. The chonogocheague is also navigable & brings into the potomac the produce of the rich vale between the mountains as far nearly as Carlysle in Pensylvania.
I forgot to mention to Mr. Jefferson that the original papers with A packet from G W goes via Bordeaux to the care of Mr. Mason Merchant for transmission to Paris.
